Citation Nr: 0111275	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  Service connection is in effect for panic attacks with 
agoraphobia, currently rated as 100 percent disabling. 

2.  The veteran does not have additional service-connected 
disabilities independently ratable at 60 percent.

3.  The veteran is not blind; nor is he institutionalized or 
a patient in a nursing home.

4.  The objective evidence does not establish that the 
veteran's service-connected psychiatric disorder renders him 
unable to care for his daily personal needs without the 
assistance from others, nor does it render him unable to 
protect himself from the hazards and dangers inherent to his 
daily environment.

5.  The veteran is substantially confined to his home and the 
immediate premises as a result of his psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.350, 3.352 (2000).

2.  The criteria for an award of special monthly compensation 
based on being housebound have been met.  38 U.S.C.A. §§ 1114 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.350, 3.352 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an August 1993 rating decision, the veteran was assigned a 
100 percent rating, for panic attacks with agoraphobia.  The 
total rating remains in effect, and this disorder is the 
veteran's only service-connected disability.

The appellant submitted a claim of entitlement to aid and 
attendance or housebound benefits in October 1998.  In 
support, he offered an October 1998 letter from Jamal Emad, 
M.D., who reported that the veteran was unable to stay alone 
due to his psychiatric symptoms.  

A VA examination was conducted in April 1999.  The examiner 
noted the review of the claims folder in the report.  The 
examiner observed that the veteran was alert, well oriented 
and nonpsychotic.  He was appropriately dressed and groomed 
and cooperative in giving his history.  He reported having 
about two, extremely severe, panic attacks a week which were 
superimposed on a chronic, moderate level of generalized 
anxiety.  He reportedly had not worked for 11 years.  Since 
his wife was going to start working and the veteran was 
unable to stay alone in the home, he was applying for aid and 
attendance benefits.  On occasions when he attempted to stay 
home alone, including a couple of hours in the evening when 
his wife attended school activities with their children, 
there reportedly was a marked increase in anxiety.  He 
suffered from panic attacks and spent his time locked in the 
bedroom looking out of the window, waiting for his wife's 
return.  At those times, he had typical panic symptoms, 
including subjective anxiety, hyperventilation, feelings of 
weakness and numbness, profuse sweating, overwhelming 
feelings of panic and blurred vision.  He was often afraid 
that he was having a heart attack, even though his physicians 
have told him that he was quite healthy.  The attacks 
typically lasted the entire time that he was home alone an 
only remitted on return of a family member.  The panic 
attacks were also precipitated by his having to go out of the 
house for any kind of activities, even if a family member 
accompanied him.  They were also precipitated by unannounced 
visits of non-family members to the home.  If he left the 
house to attend a social function, the appellant took along a 
six-pack of beer for "tranquilization" beyond what was 
provided by his medication.  Beer reportedly served as the 
appellant's "security blanket."  The appellant was on 
medication for his disorder. 

Regarding his mental status, he did not show any obvious 
signs of overt thought disorder, hallucinations, or 
delusions.  The veteran did report that in the past when 
stressed, he would become paranoid about the military looking 
for him and trying to find him as a follow-up to an 
"experiment he was involved in during service."  He denied 
suicidal and homicidal ideation, although he admitted to 
suicidal ideation in the recent past.  The veteran appeared 
able to maintain adequate personal hygiene and handle 
activities of daily living as long as he was not home alone.  
If he was home alone, he locked himself in his room and did 
not come out until family members returned.  He did not give 
evidence of compulsive or ritualistic behavior.  Speech 
appeared clear, coherent and relevant with no signs of 
dysarthria, dysphasia or thought disorder.  The examiner 
noted that during the interview, the veteran's general 
anxiety level was moderately severe.  Despite this, he was 
able to give a coherent history.  There were no obvious signs 
of major depression or impulse control problems, with the 
exception of drinking too much when stressed.  However, he 
has avoided doing this in the recent past.  His most recent 
alcohol use was approximately one month prior when he found 
out that his father was suffering from a terminal illness.  
At that time, he drank 12 beers at a time.  At the time of 
the examination, he rarely drank.  

The examiner noted that the veteran's stressors were being 
left alone and away from family members, or having to go out 
in public outside of the house.  Regarding the Global 
Assessment of Functioning (GAF) Scale, the examiner assigned 
a 35.  The examiner noted that this was reflected by major 
impairments in interpersonal functioning, ability to leave 
the house, ability to maintain normal anxiety level when 
alone at home, marked anxiety and difficulty with paranoid 
ideation when left alone.  The examiner also pointed out that 
there were episodic reports of impaired reality testing when 
the veteran can become paranoid that he was still part of an 
experiment that began during his service.  At times of the 
panic attacks, he was virtually unable to communicate with 
anyone and simply curled up on his bed in his room, which was 
locked, and waited for a family member to return since he 
felt comfortable and secure with them.  The examiner found 
that the veteran was competent to manage his own VA funds.  

In a September 1999 letter, Dr. Emad reported that the 
veteran continued to have panic attacks with agoraphobia as 
well as some paranoid tendencies.  He also expressed his 
opinion that the veteran should not stay by himself as the 
panic attacks were more frequent when he was alone and he 
felt insecure.  Dr. Emad opined that it was a requirement 
that the veteran always have someone with him as he could not 
stay alone.  

II.  Legal Analysis

The Board is satisfied that the RO has fulfilled the duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  The copies of reports 
of VA examinations conducted since service connection was 
initially established for an anxiety disorder are associated 
with the file.  The appellant has not indicated that he is 
currently receiving any vocational rehabilitation.  The 
veteran did not indicate that he wished to present oral 
testimony before the RO or the Board.  
A.  Aid and Attendance

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  In determining whether 
there is a factual need for regular aid and attendance for a 
veteran without a service connected eye disorder, the 
following will be accorded consideration: the inability of 
the veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).  It may be logically inferred from the governing 
regulatory criteria that eligibility to receive additional VA 
disability compensation benefits requires at least one of the 
enumerated factors be present.  See Turco v. Brown, 9 Vet. 
App. 222 (1996).

The veteran is not presently in need of the regular aid and 
attendance of another person.  The appellant, who resides in 
his own home, is not confined to a nursing home because of 
mental or physical infirmity.  Consequently, these enumerated 
criteria are not applicable and do not support a claim of 
entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance of another person.  
Moreover, the evidence does not suggest that there is any 
inability on the veteran's part to dress or undress himself, 
keep himself clean, feed himself, or attend to the wants of 
nature.  His psychiatric disorder does not require aid to 
adjust prosthetic or orthopedic appliances.  Primarily, the 
evidence shows that the veteran has severe difficulties 
involving staying at home alone.  Still, that fact does not 
show that such a confinement renders him unable to perform 
certain tasks around the house.  Also, the evidence does not 
show that these particular limitations render the veteran 
unable to protect himself from the hazards of daily living.  
In his 1999 letter, Dr. Emad did report that it was a 
requirement that the veteran not be left home alone, but 
specified that this was related to the occurrence of panic 
attacks and feelings of insecurity.  The VA examiner did 
point to the veteran's inability to communicate during the 
panic attacks and that he curled up on the bed in his room 
until a family member returned.  However, the results of his 
reaction to being left home alone does not meet the 
enumerated criteria considered in determining a factual need 
for aid and attendance.  The benefit sought on appeal is 
therefore denied.

The Board recognizes that there are adverse affects related 
to the veteran's psychiatric disability.  However, the 
question whether he meets the requirements for payment of 
special monthly compensation based on a need for regular aid 
and attendance involves a determination of the extent to 
which the service-connected disability limits the veteran in 
the performance of specific functions pertaining to his own 
care.  In this case, the evidence shows that the particular 
effects of the psychiatric disability occur when he has to 
leave his home or is left home alone.  The evidence does not 
reflect any reduced capacity on his part to perform 
activities such as dressing and undressing, keeping himself 
clean and presentable, feeding himself, attending to the 
wants of nature, or protecting himself from the hazards of 
daily living.  In the absence of such evidence, the appeal 
must be denied. 

In light of the above, the preponderance of the evidence is 
against the veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person. 

B.  Housebound

The "housebound" benefit is defined at 38 C.F.R. 
§ 3.350(i):

The special monthly compensation provided 
by 38 U.S.C. 1114(s) is payable where the 
veteran has a single service-connected 
disability rated as 100 percent and: 

(1) Has additional service-connected 
disability or disabilities independently 
ratable at 60 percent, separate and 
distinct from the 100 percent service-
connected disability and involving 
different anatomical segments or bodily 
systems, or 

(2) Is permanently housebound by reason 
of service-connected disability or 
disabilities.  This requirement is met 
when the veteran is substantially 
confined as a direct result of service-
connected disabilities to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime. 

The veteran's psychiatric disability is rated as 100 percent 
disabling, but since it is his sole service-connected 
disability he does not have additional service-connected 
disabilities independently ratable at 60 percent.  He is not 
institutionalized.  Therefore, the question is whether he is, 
as a direct result of his psychiatric disability, 
substantially confined to his dwelling and the immediate 
premises.  Here, the medical findings throughout the record 
clearly show that the veteran's psychiatric disability makes 
it very difficult for him to leave home.  Although he the 
appellant does leave his home from time to time for 
psychiatric treatment, the nature and extent of his 
agoraphobia has for all intents and purposes rendered him 
housebound.  Hence, to this extent, special monthly 
compensation is warranted.



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is denied.  

Entitlement to special monthly compensation based on being 
housebound is granted subject to the laws and regulations 
governing the award of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

